Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Faruq C.A. Shafiq appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Shafiq, No. 3:03-cr-00338-JRS-l (E.D.Va. Aug. 10, 2009). We deny Shafiq’s motion for appointment of counsel and dispense with oral argument because the *245facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.